DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on September 26, 2022.
Claims 1-7, 10-11, 14-17 and 20-26 are pending.
Claims 1, 16 and 20 have been amended.
Claims 24-26 have been added.
Claims 9 and 18-19 have been canceled.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 15-17, 20-21, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 10,007,509) in view of Rochette et al. (US 2005/0060722) in view of Fenzl et al. (US 2016/0162277) and in further view of Rajkumar Buyya et al. (“Cost-Efficient Orchestration of Containers in Clouds: A Vision, Architectural Elements, and Future Directions, July 2018).

With respect to Claim 1, Qureshi et al. disclose:
a plurality of containers that provide instances of different software modules, (containers execute various tasks and may be different virtual machine stances that perform various tasks, Columns 2 and 3, lines 54-67 and 1-12 respectively) the plurality of containers including a first container running a first software image of a particular software module; (active container is a container currently being utilized by the user of the mobile device such as applications and/or other software (a first software image) that is of a particular version, Column 4, lines 12-26)
determining that an updated software image is available for the particular software module; (determine that at least one application executed on the device has a software update available, Column 14, lines 31-35)
in response to the determining that the updated software image is available, starting execution of a second container that provides an instance of the updated software image; (see Figure 6; execute software update within a update container (second container), Column 14, lines 41-50)
after starting execution of the second container, directing incoming requests to the second container (forwarding requests to the update container, Column 15, lines 21-25) 
executing the first container and the second container concurrently for a period of time, (the active container (first container) and the update container (second container) are concurrently active (executing) for some interval of time prior to terminating the active container (concurrently executing for a period of time, Column 15, lines 21-30)
Qureshi et al. do not disclose:
providing a server environment using a plurality of containers
continuing to process, using the first container, a set of tasks that were initiated based on requests received before starting execution of the second container;
executing the first container and the second container concurrently for a period of time while a level of activity of the first container is above a predetermined activity threshold for stopping execution of the first container wherein the predetermined activity threshold is set at a level of activity that the first container can reach while the first container is actively processing one or more tasks in the set of tasks;
while the first container and second container are executing concurrently and while the first container processes one or more tasks in the set of tasks:
monitoring the first container to determine whether the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold; and
determining, based on the monitoring, that the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold;
in response to determining that the level of activity of the first container is below the predetermined activity threshold and before the first container completes all of the tasks in the set of tasks: (i) disposing of at least one task in progress at the first container by at least one of:
cancelling the at least one task at the first container without initiating the at least one task at the second container,
transferring the at least one task and partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container, 
or issuing to the second container a request for the second container to initiate processing of the at least one task,
and (ii) stopping execution of the first container without completing the at least one task with the first container.
However, Rochette et al. disclose:
providing a server environment using a plurality of containers (at least some of the servers contain a plurality of secure containers of application software, Paragraph 43, lines 1-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rochette et al. into the teaching of Qureshi et al. to include providing a server environment using a plurality of containers in order to provide a central location where a plurality of users can share common resources/applications.
Qureshi et al. and Rochette et al. do not disclose:
continuing to process, using the first container, a set of tasks that were initiated based on requests received before starting execution of the second container;
executing the first container and the second container concurrently for a period of time while a level of activity of the first container is above a predetermined activity threshold for stopping execution of the first container wherein the predetermined activity threshold is set at a level of activity that the first container can reach while the first container is actively processing one or more tasks in the set of tasks;
while the first container and second container are executing concurrently and while the first container processes one or more tasks in the set of tasks:
monitoring the first container to determine whether the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold; and
determining, based on the monitoring, that the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold;
in response to determining that the level of activity of the first container is below the predetermined activity threshold and before the first container completes all of the tasks in the set of tasks: (i) disposing of at least one task in progress at the first container by at least one of:
cancelling the at least one task at the first container without initiating the at least one task at the second container,
transferring the at least one task and partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container, 
or issuing to the second container a request for the second container to initiate processing of the at least one task,
and (ii) stopping execution of the first container without completing the at least one task with the first container.
However, Fenzl et al. disclose:
continuing to process, using the first container, one or more requests that were received before starting execution of the second container; (the old version of a component (first container) handles jobs which it has already received and stop requesting new jobs, Paragraph 89)
executing the first container and the second container concurrently for a period of time while a level of activity of the first container is above a predetermined activity threshold for stopping execution of the first container (the old and new version instances (first and second containers) are concurrently active where the old version is allowed to process already-accepted messages and new messages are routed to the new version, Paragraph 75; depending on the number of all already-accepted messages/jobs or their required execution times  (predetermined activity level), the old version instance is stopped, Paragraph 76) wherein the predetermined activity threshold is set at a level of activity that the first container can reach while the first container is actively processing one or more tasks in the set of tasks; (the number of already-accepted messages/jobs or their required execution times (level of activity that the first container can reach), Paragraph 76)
while the first container and second container are executing concurrently and while the first container processes one or more tasks in the set of tasks: (the old and new version instances (first and second containers) are concurrently active where the old version is allowed to process already-accepted messages and new messages are routed to the new version, Paragraph 75)
monitoring the first container; (monitoring when the number of all already-accepted messages/jobs have been processed, Paragraph 76)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fenzl et al. into the teaching of Qureshi et al. and Rochette et al. to include continuing to process, using the first container, one or more requests that were received before starting execution of the second container, executing the first container and the second container concurrently for a period of time while a level of activity of the first container is above a predetermined activity threshold for stopping execution of the first container wherein the predetermined activity threshold is set at a level of activity that the first container can reach while the first container is actively processing one or more tasks in the set of tasks, while the first container and second container are executing concurrently and while the first container processes one or more tasks in the set of tasks: monitoring the first container in order to perform a graceful shutdown of the first container. (Fenzl et al., Paragraph 89, lines 1-2)
Qureshi et al., Rochette et al. and Fenzl et al. do not disclose:
monitoring the first container to determine whether the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold; and
determining, based on the monitoring, that the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold;
in response to determining that the level of activity of the first container is below the predetermined activity threshold and before the first container completes all of the tasks in the set of tasks: (i) disposing of at least one task in progress at the first container by at least one of:
cancelling the at least one task at the first container without initiating the at least one task at the second container,
transferring the at least one task and partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container, 
or issuing to the second container a request for the second container to initiate processing of the at least one task,
and (ii) stopping execution of the first container without completing the at least one task with the first container.
However, Rajkumar Buyya et al. disclose:
monitoring the first container to determine whether the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold; (determining/monitoring the real-time utilization (level of activity) of clusters/containers running and determine if any are being underutilized (below a predetermined activity threshold), 1. Introduction, Paragraph 2, lines 1-14)
and determining, based on the monitoring, that the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold; (determine an underutilized container running on a VM, 1. Introduction, Paragraph 2, lines 1-14)
in response to determining that the level of activity of the first container is below the predetermined activity threshold and before the first container completes all of the tasks in the set of tasks: (in response to the determination that migration of a container running on an underutilized VM should be performed, 1. Introduction, Paragraph 2, lines 8-14) 
(i) disposing of at least one task in progress at the first container by at least one of:
cancelling the at least one task at the first container without initiating the at least one task at the second container,
transferring the at least one task and partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container, (checkpointing the target container and resuming it on the target host, (transferring the at least one task), 1. Introduction, Paragraph 2, lines 1-14; fault-tolerant data analytics job running in a container can be check-pointed and resumed in other container, 5.1 Initial Container Placement, Paragraph 1, lines 1-5)
or issuing to the second container a request for the second container to initiate processing of the at least one task, (fault-tolerant data analytics job running in a container can be check-pointed and resumed in other container (initiate processing), 5.1 Initial Container Placement, Paragraph 1, lines 1-5)
and (ii) stopping execution of the first container without completing the at least one task with the first container. (kill the container on the original host, 1. Introduction, Paragraph 2, line 11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rajkumar Buyya et al. into the teaching of Qureshi et al., Rochette et al. and Fenzl et al. to include monitoring the first container to determine whether the level of activity of the first container while  processing the one or more tasks is below the predetermined activity threshold, determining, based on the monitoring, that the level of activity of the first container while processing the one or more tasks is below the predetermined activity threshold and in response to determining that the level of activity of the first container is below the predetermined activity threshold and before the first container completes all of the tasks in the set of tasks: (i) disposing of at least one task in progress at the first container by at least one of: cancelling the at least one task at the first container without initiating the at least one task at the second container, transferring the at least one task and partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container, or issuing to the second container a request for the second container to initiate processing of the at least one task, and (ii) stopping execution of the first container without completing the at least one task with the first container in order to support autoscaling of resources based on real-time utilization which can reduce operational cost. (Rajkumar Buyya et al., Paragraph 2, lines 2-6)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Qureshi et al. and Rochette et al. further disclose:
	wherein the server environment is configured to provide an analytics service to a plurality of client devices (Qureshi et al., the environment (server environment) can includes a set of software functions launched within a container and provide metrics and log information (analytics service) for debugging/testing, Column 10, lines 31-36; plurality of client/user devices, Column 20, lines 12-21; Rochette et al., at least some of the servers contain a plurality of secure containers of application software, Paragraph 43, lines 1-6) over a computer network using interactions of the plurality of containers. (Qureshi et al., see Figures 5 and 8; computer network and active/update containers (plurality of containers))

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	wherein the server environment is configured to perform one or more of: generating a visualization; responding to a query; providing a document; generating a report or dashboard; or providing access to a data repository. (server environment which is configured to perform tasks such as obtaining data from an appropriate data store, Column 18, lines 43-59; storing log data used for reporting, analysis and other purposes, Column 19, lines 20-29)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; Qureshi et al., Fenzl et al. and Rajkumar Buyya et al. do not disclose:
wherein providing the server environment comprises running the software modules on a cluster of multiple processing nodes, with resources of the cluster of multiple processing nodes being allocated among the respective containers.
However, Rochette et al. disclose:
	wherein providing the server environment comprises running the software modules on a cluster of multiple processing nodes, with resources of the cluster of multiple processing nodes being allocated among the respective containers. (at least some of the servers (cluster of multiple processing nodes) contain a plurality of secure containers of application software (resources of the cluster being allocated among the containers), Paragraph 43, lines 1-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rochette et al. into the teaching of Qureshi et al., Fenzl et al. and Rajkumar Buyya et al. to include wherein providing the server environment comprises running the software modules on a cluster of multiple processing nodes, with resources of the cluster of multiple processing nodes being allocated among the respective containers in order to distribute the processing of the software modules across multiple processing nodes.

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Qureshi et al., Rochette et al. and Rajkumar Buyya et al. do not disclose:
wherein determining that the level of activity of the first container is below the predetermined activity threshold comprises determining that a number of tasks or sessions in progress for the first container is below the predetermined activity threshold. 
However, Fenzl et al. disclose:
wherein determining that the level of activity of the first container is below the predetermined activity threshold comprises determining that a number of tasks or sessions in progress for the first container is below the predetermined activity threshold. 
(monitoring when the number of all already-accepted messages/jobs have been processed (predetermined activity threshold/number of tasks/pending is zero), Paragraph 76)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fenzl et al. into the teaching of Qureshi et al., Rochette et al. and Rajkumar Buyya et al. to include wherein determining that the level of activity of the first container is below the predetermined activity threshold comprises determining that a number of tasks or sessions in progress for the first container is below the predetermined activity threshold in order to perform a graceful shutdown of resources after a specific number of tasks are allowed to complete processing. (Fenzl et al., Paragraph 76)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Qureshi et al., Rochette et al. and Rajkumar Buyya et al. further disclose:
wherein directing incoming requests to the second container comprises providing requests for new sessions to the second container (Qureshi et al., forwarding requests to the update container, Column 15, lines 21-25) 
Qureshi et al., Rochette et al. and Rajkumar Buyya et al. do not disclose:
continuing to provide communications related to existing sessions of the particular software module to the first container
However, Fenzl et al. disclose:
continuing to provide communications related to existing sessions of the particular software module to the first container. (the old version of a component (first container) handles jobs which it has already received and stop requesting new jobs, Paragraph 89)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fenzl et al. into the teaching of Qureshi et al., Rochette et al. and Rajkumar Buyya et al. to include continuing to provide communications related to existing sessions of the particular software module to the first container in order to perform a graceful shutdown of resources. (Fenzl et al., Paragraph 76)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
wherein disposing of the at least one task of the first container comprises transferring the at least one task to the second container, (performing a handover from an active container to the update container, Column 10, lines 8-30) including:
after starting execution of the second container and in response to determining that the level of activity of the first container is below the predetermined activity threshold, (after a sufficient amount of resources are copied over to the update container from the active container (determining that the level of activity of the first container is below the predetermined activity threshold) performing a handover, Column 10, lines 8-30) transferring one or more communication sessions of the first container to the second container such that the second container continues the one or more communication sessions that were initiated with the first container. (if the handover is provided during a telephone call (communication session), the current state is updated in the update container to be identical to the active container and continued without any call failures, Columns 9 and 10, lines 55-67 and 1-7 respectively)

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	wherein determining that the updated software image is available for the particular software module comprises:
determining a first version code associated with a software image of the particular software module that is running in the first container; (active container (first container) is a container with a version (first version) of an application, Column 4, lines 22-23)
determining a second version code associated with the updated software image in a software image repository; (an application datastore (software image repository) may determine that at least one application has a software update available (determine second version), Column 14, lines 31-34)
and determining that the second version code indicates a more recent version than the first version code. (an application datastore may determine that at least one application has a software update available, Column 14, lines 31-34)

With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	wherein determining that the updated software image is available for the particular software module comprises receiving, by one or more computers hosting the server environment, a message indicating that the updated software image is available.  (determine that at least one application executed on the device has a software update available (message) from a software developer, device manufacturer or telecom company, Column 14, lines 25-35)

With respect to Claim 15, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
wherein starting execution of a second container, directing incoming requests, and stopping execution of the first container are performed such that the server environment transitions from using the first software image to using the updated software image without causing unavailability of the particular software module and in a manner that is transparent to client devices and/or other containers that make use of the particular software module. (if the handover is provided during a telephone call (communication session), the current state is updated in the update container to be identical to the active container and continued without any call failures (without causing unavailability), Columns 9 and 10, lines 55-67 and 1-7 respectively)

Claims 16 and 17 are system claims corresponding to the method claims above (Claims 1 and 2) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 2.

Claim 20 is a non-transitory computer readable media claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

With respect to Claim 21, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
wherein the predetermined activity threshold specifies a level of computing resource utilization, and wherein monitoring the first container comprises monitoring whether computing resource utilization of the first container is below the specified level of computing resource utilization. (after a sufficient amount of resources are copied over to the update container from the active container (computing resource utilization of the active container is below a threshold or the computing resource utilization of the update container is above a threshold) performing a handover, Column 10, lines 8-30)

With respect to Claim 23, all the limitations of Claim 1 have been addressed above; and Qureshi et al., Rochette et al. and Rajkumar Buyya et al. do not disclose:
wherein the predetermined activity threshold specifies a number of tasks, and wherein monitoring the first container comprises monitoring whether a number of tasks pending or in progress for the first container is below the specified number of tasks.
However, Fenzl et al. disclose:
wherein the predetermined activity threshold specifies a number of tasks, and wherein monitoring the first container comprises monitoring whether a number of tasks pending or in progress for the first container is below the specified number of tasks. (monitoring when the number of all already-accepted messages/jobs have been processed (predetermined activity threshold/number of tasks/pending is zero), Paragraph 76)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fenzl et al. into the teaching of Qureshi et al., Rochette et al. and Rajkumar Buyya et al. to include wherein the predetermined activity threshold specifies a number of tasks, and wherein monitoring the first container comprises monitoring whether a number of tasks pending or in progress for the first container is below the specified number of tasks in order to perform a graceful shutdown of resources after a specific number of tasks are allowed to complete processing. (Fenzl et al., Paragraph 76)

With respect to Claim 25, all the limitations of Claim 1 have been addressed above; Qureshi et al., Rochette et al. and Fenzl et al. do not disclose:
wherein disposing of the at least one task comprises transferring partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container.
However, Rajkumar Buyya et al. disclose:
wherein disposing of the at least one task comprises transferring partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container. (checkpointing the target container and resuming it on the target host, (transferring the at least one task), 1. Introduction, Paragraph 2, lines 1-14; fault-tolerant data analytics job running in a container can be check-pointed and resumed in other container, 5.1 Initial Container Placement, Paragraph 1, lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rajkumar Buyya et al. into the teaching of Qureshi et al., Rochette et al. and Fenzl et al. to include wherein disposing of the at least one task comprises transferring partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container in order to allow for resumption of a container that has been terminated. (Rajkumar Buyya et al., 1. Introduction, Paragraph 2, lines 1-14)

With respect to Claim 26, all the limitations of Claim 1 have been addressed above; Qureshi et al., Rochette et al. and Fenzl et al. do not disclose:
wherein disposing of the at least one task comprises transferring partial results of the at least one task from the first container to the second container such that the second container performs additional processing for the at least one task and combines results of the additional processing with the partial results from the first container.
However, Rajkumar Buyya et al. disclose:
wherein disposing of the at least one task comprises issuing to the second container a request for the second container to initiate processing of the at least one task. (fault-tolerant data analytics job running in a container can be check-pointed and resumed in other container (initiate processing), 5.1 Initial Container Placement, Paragraph 1, lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rajkumar Buyya et al. into the teaching of Qureshi et al., Rochette et al. and Fenzl et al. to include wherein disposing of the at least one task comprises issuing to the second container a request for the second container to initiate processing of the at least one task in order to allow for resumption of a container that has been terminated. (Rajkumar Buyya et al., 1. Introduction, Paragraph 2, lines 1-14)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 10,007,509) in view of Rochette et al. (US 2005/0060722) in view of Fenzl et al. (US 2016/0162277) in view of Rajkumar Buyya et al. (“Cost-Efficient Orchestration of Containers in Clouds: A Vision, Architectural Elements, and Future Directions, July 2018) and in further view of Bate et al. (US 2008/0216056).

With respect to Claim 14, all the limitations of Claim 1 have been addressed above; and Qureshi et al., Rochette et al., Fenzl et al. and Rajkumar Buyya et al.  further disclose:
wherein the plurality of containers include containers providing external-facing interfaces accessible over a computer network (Rochette et al., at least some of the servers contain a plurality of secure containers of application software (external-facing interfaces, Paragraph 43) and containers that provide internal interfaces configured to communicate only with other containers in the server environment, (Qureshi et al., see Figure 1; active/update container (internal interfaces) communicate only with each other)
wherein the plurality of containers includes a container for each of:
a front-end interface module configured to receive user-initiated requests over a network; (Qureshi et al., web server for receiving requests over a network, Column 18, lines 37-41)
a library module configured to provide access to a set of documents available through the server environment; (Qureshi et al., data store includes data documents which can be provided when needed, Column 19, lines 20-30)
one or more analytics modules configured to process queries, generate reports, perform online analytical processing; (Qureshi et al., container agent collects metric information and reports the metrics information to another entity, Column 10, lines 3-7)
and a data access module configured to retrieve information from one or more data sources that include at least one database, data cube, or data set. (Qureshi et al., serving content in response (from a database, data set), Column 18, lines 37-41)
Qureshi et al., Rochette et al., Fenzl et al. and Rajkumar Buyya et al. do not disclose:
a collaboration module configured to permit comments and/or notifications to be shared among users of the server environment; 
However, Bate et al. disclose:
a collaboration module configured to permit comments and/or notifications to be shared among users of the server environment; (a collaboration module that will send out emails (notifications) to other users who are involved in the change request, Abstract, lines 17-19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bate et al. into the teaching of Qureshi et al., Rochette et al., Fenzl et al. and Rajkumar Buyya et al. to include a collaboration module configured to permit comments and/or notifications to be shared among users of the server environment in order to keep those involved with a change request/update informed of any changes that are/need to be made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 10,007,509) in view of Rochette et al. (US 2005/0060722) in view of Fenzl et al. (US 2016/0162277) in view of Rajkumar Buyya et al. (“Cost-Efficient Orchestration of Containers in Clouds: A Vision, Architectural Elements, and Future Directions, July 2018) and in further view of Ali et al. (US 7,457,248).

With respect to Claim 22, all the limitations of Claim 1 have been addressed above; and Qureshi et al., Rochette et al., Fenzl et al. and Rajkumar Buyya et al. do not disclose:
wherein the predetermined activity threshold specifies a level of network activity, and wherein monitoring the first container comprises monitoring whether a number of open network connections of the first container or an amount of network traffic of the first container is below the specified level of network activity.	
However, Ali et al. disclose:
wherein the predetermined activity threshold specifies a level of network activity, and wherein monitoring the first container comprises monitoring whether a number of open network connections of the first container or an amount of network traffic of the first container is below the specified level of network activity.	(performing a graceful shutdown based on the condition that the utilization of the resource is at or below a specific threshold such as 10% utilization (network activity/traffic), Column 15-33; transferring traffic from the original connections to the alternative connections, Paragraph 14, lines 32-45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ali et al. into the teaching of Qureshi et al., Rochette et al., Fenzl et al. and Rajkumar Buyya et al. to include wherein the predetermined activity threshold specifies a level of network activity, and wherein monitoring the first container comprises monitoring whether a number of open network connections of the first container or an amount of network traffic of the first container is below the specified level of network activity in order to perform a graceful shutdown based on a specific network utilization threshold. (Ali et al., Paragraph 14, lines 32-45)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 10,007,509) in view of Rochette et al. (US 2005/0060722) in view of Fenzl et al. (US 2016/0162277) in view of Rajkumar Buyya et al. (“Cost-Efficient Orchestration of Containers in Clouds: A Vision, Architectural Elements, and Future Directions, July 2018) in view of Kambatla (US 2018/0074855) and in further view of Toub et al. (US 2011/0289503).

With respect to Claim 24, all the limitations of Claim 1 have been addressed above; and Qureshi et al., Rochette et al., Fenzl et al. and Rajkumar Buyya et al. do not disclose:
	wherein disposing of the at least one task comprises cancelling the at least one task at the first container without initiating the at least one task at the second container; 
	and wherein the method includes notifying a system that requested the at least one task that the at least one task is cancelled.	
	However, Kambatla discloses:
	wherein disposing of the at least one task comprises cancelling the at least one task at the first container without initiating the at least one task at the second container; (de-allocating an opportunistic container before the task has completed and the task is delayed (without initiating the at least one task at the second container), Paragraph 67, lines 6-8)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kambatla into the teaching of Qureshi et al., Rochette et al., Fenzl et al. and Rajkumar Buyya et al. to include wherein disposing of the at least one task comprises cancelling the at least one task at the first container without initiating the at least one task at the second container in order to prevent processing failures and unrecoverable states in containers that have previously allocated and guaranteed resources. (Kambatla, Paragraph 64, lines 3-12)
	Qureshi et al., Rochette et al., Fenzl et al., Rajkumar Buyya et al. and Kambatla do not disclose:
	and wherein the method includes notifying a system that requested the at least one task that the at least one task is cancelled.
	However, Toub et al. disclose:
and wherein the method includes notifying a system that requested the at least one task that the at least one task is cancelled. (a user receives notification from the runtime regarding the status of canceled tasks, Paragraph 20, lines 15-18)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Toub et al. into the teaching of Qureshi et al., Rochette et al., Fenzl et al., Rajkumar Buyya et al. and Kambatla to include wherein the method includes notifying a system that requested the at least one task that the at least one task is cancelled in order to notify a user about any canceled tasks. (Toub et al., Paragraph 20, lines 15-18)

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-11, 14-17 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
October 27, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191